 

nA &- Ww NN

oOo Se NSN DH

10
Il
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 2:19-cv-01182-MJP Document 7 Filed 10/01/19 Page 1 of 4

HONORABLE MARSHA J. PECHMAN

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

 

BRIAN BAKER, a Washington resident,

Plaintiff, NO. 2:19-cv-01182-MJP
v.
G&I VII REDMOND RETAIL LLC, a RENEE ORDER NOR Cr ‘AY OF
Delaware limited liability company, CASE FOR PENDING SETTLEMENT
NEGOTIATIONS
Defendant.
NOTE ON MOTION CALENDAR:

Tuesday, October 1, 2019

 

 

 

 

STIPULATION
Plaintiff Brian Baker and Defendant G&I VII Redmond Retail, LLC (collectively,
“Parties”), by and through their respective undersigned attorneys, hereby move on a stipulated
and agreed basis for an order temporarily staying all litigation in this case while the Parties
engage in settlement negotiations. The parties are attempting to resolve this case at the earliest
possible stage to secure the just, speedy, and inexpensive resolution of this action. See Fed. R.

Civ. P. 1. In support of the Stipulated Motion, the Parties jointly state as follows:
GORDON REES SCULLY

STIPULATED MOTION AND QED MANSUKHANT, LLP
ORDER FOR STAY — PAGE 1 701 5th Avenue, Suite 2100
(Civil Action No. 2:19-cv-01 182-MJP) Seattle, WA 98104

Telephone: 206.695.5100
Facsimile: 206.689.2822

 

 
&- WY WN

Co Oo NSN HD tr

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 2:19-cv-01182-MJP Document 7 Filed 10/01/19 Page 2 of 4

1, On July 30, 2019, Plaintiff commenced this civil action by filing his Complaint.
Dkt. 1. Defendant has been served with process.

2. On October 1, 2019, the Parties through their counsel conferred regarding the
possibility of resolving this case through settlement negotiations, including accessibility
alterations and the amount of reasonable attorney fees and costs, before undertaking significant
litigation and motion practice. It appears that such a resolution is a likely possibility.

3. The Parties believe that they can informally exchange necessary information and
engage in productive negotiations in 60 days. However, the Parties agree that these negotiations
would be compromised by simultaneous discovery and motion practice.

Based on the foregoing, the Parties respectfully request the Court to enter an Order:

(i) Staying this action for all purposes until December |, 2019, to enable the parties to
focus on and conduct settlement negotiations; and

(ii) Scheduling a date for the Parties to file a joint repon or other event that will permit
the Parties to update the Court on progress of settlement efforts ‘before or at the conclusion of the
requested stay.

IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

DATED: Oct. 1, 2019. GORDON REES SCULLY MANSUKHANT, LLP

By: /s/Sarah N. Turner.
Sarah N. Turner, WSBA #37748
Gordon Rees Scully Mansukhani, LLP
701 5th Avenue, Suite 2100
Seattle, Washington 98104
Tel.: 206.695.5100
Email: Sturner@grsm.com

Attorneys for Defendant
G&I VII REDMOND RETAIL LLC

es ‘ GORDON REES SCULLY

STIPULATED MOTION AND MANSUKHANTL, LLP
ORDER FOR STAY — PAGE 2 701 5th Avenue, Suite 2100
(Civil Action No. 2:19-cv-01182-MJP) Seattle, WA 98104

Telephone: 206.695.5100
Facsimile: 206.689.2822

 

 
oO Se NN OH

10
Il
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 2:19-cv-01182-MJP Document 7 Filed 10/01/19 Page 3 of 4

DATED: Oct. 1, 2019 WASHINGTON CIVIL & DISABILITY ADVOCATE

By: /s/Michael Terasaki
Conrad Reynoldson, WSBA #48187
Michael Terasaki, WSBA #
Washington Civil & Disability Advocate
3513 NE 45" Street, Suite G
Seattle, Washington 98105
Tel.: 206.876.8515
Email: Conrad@wacda.com

Teraskaki@wacda.com

Attorneys for Plaintiff

ORDER
Based on the foregoing Stipulation, it is hereby ORDERED that this matter is stayed until
December 1, 2019. All case deadlines are extended until after December 1, 2019. It is further
ORDERED that the parties file a Joint Report regarding the progress of settlement negotiations
on or before December 1, 2019.

d
Dated thisO™ of October, 2019.

  

HE HONORABYE MARSHA J. PECHMAN

   

UNITED STATES DISTRICT JUDGE
GORDON REES SCULLY
STIPULATED MOTION AND (af MANSUKHANTI, LLP
ORDER FOR STAY — PAGE 3 701 5th Avenue, Suite 2100
(Civil Action No. 2:19-cv-01182-MJP) Seattle, WA 98104

Telephone: 206.695.5100
Facsimile: 206.689.2822

 

 
a

oC S&S NSN HD SN

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 2:19-cv-01182-MJP Document7 Filed 10/01/19 Page 4 of 4

CERTIFICATE OF SERVICE
The undersigned hereby certifies that on October 1, 2019, I electronically filed the

foregoing document entitled STIPULATED MOTION AND [PROPOSED] ORDER FOR
STAY OF CASE FOR PENDING SETTLEMENT NEGOTIATIONS with the Clerk of the
Court using the CM/ECF system which will send notification of such filing to the following
registered participants and party’s counsel of record:

Case Electronic Mail Notice List:

¢ Conrad Reynoldson
conrad@wacda.com; office@wacda.com
e Michael M Terasaki
terasaki@wacda.com; michael@terasakilaw.com; felicity@wacda.com

DATED: October 1, 2019.

/s/ Estela Acosta
Estela Acosta, Legal Secretary

eacosta rsm.com

GORDON REES SCULLY
STIPULATED MOTION AND (EIS MANSUKHANI, LLP
ORDER FOR STAY-PAGE4 701 Sth Avenue, Suite 2100
(Civil Action No. 2:19-év-01182-MJP) Seattle, WA 98104

Telephone: 206.695.5100
Facsimile: 206.689.2822

 

 
